MEMORANDUM **
Hernán Madrid-Cortez appeals his guilty-plea conviction and 46-month sentence for being an illegal alien found in the United States, after deportation subsequent to a conviction for an aggravated felony in violation of 8 U.S.C. § 1326(a), (b)(2). Pursuant to Anders v. California, *291386 U.S. 738, 87 S.Ct. 1396,18 L.Ed.2d 493 (1967), counsel for Madrid-Cortez has filed a brief stating that he finds no grounds for relief, along with a motion to withdraw as counsel of record. No pro se supplemental brief or answering brief has been filed.
Our examination of the brief and our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 76, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), disclose no grounds for relief on direct appeal.
Accordingly, counsel’s motion to withdraw is GRANTED and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.